Citation Nr: 1422850	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an ear disorder other than hearing loss and tinnitus (claimed as otitis media).

4.  Entitlement to service connection for upper lip scar post trauma.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied the above claims.

The Board notes that it has separated the ear disease claim out from the tinnitus claim in order to facilitate more orderly and accurate adjudication of the Veteran's claims on appeal.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006)  (the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Holland v. Brown, 6 Vet. App. 443, 447 (1994).

This case was initially before the Board in July 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  With regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Unfortunately, the issues of service connection for bilateral hearing loss, ear disease and upper lip scar are addressed in the REMAND portion of the decision below and are again REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is shown to have begun in or was incurred in active service.


CONCLUSION OF LAW

The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially, the Board concedes that the Veteran has a current diagnosis of tinnitus.  Therefore, the first element of service connection is met.  

Next, the Veteran has indicated that he was subjected to acoustic trauma as a result of his active service; specifically, in a July 2011 statement, the Veteran stated that he worked in the shooting range at Fort Polk, where he provided support in the range in the form of maintaining and constructing the range for training.  He stated that he was exposed to constant shooting and explosions, and that although he used hearing protection, it still was not enough.  He further stated that his constant tinnitus began in service and that he has had that condition since that time.

Based on the foregoing, the Board finds that the Veteran's acoustic trauma is of the types, places and circumstances consistent with his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Board finds that the second element of service connection has been met.  

With regard to the nexus, the Board notes that the Veteran is especially competent to report onset of his symptoms and the course of those symptoms since onset, particularly with regard to tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Board notes that the Veteran underwent a VA examination the examiner noted that the Veteran's tinnitus was most likely the result of his bilateral hearing loss, for which service connection has not yet been established.  The examiner, however, noted that traumatic noise exposure could be one of a number of different factors regarding causation of tinnitus, but that absent any hearing loss in service the etiology of the Veteran's tinnitus could not be established without mere speculation.  The Board finds that this opinion is inadequate, as it is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Moreover, it does not address the Veteran's statements that his tinnitus began in service as a result of his noise exposure therein, nor does it address the Veteran's highly competent and credible statements regarding symptomatology of his tinnitus being constant since that time.  

The Board notes that there was no report of tinnitus or ringing in his ears in his service treatment records, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  However, in general, the absence of evidence is not substantive negative evidence.  See Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012).

By resolving doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether his tinnitus began in or was incurred in military service.  The Veteran's highly competent and credible statements regarding onset of and continuity of that disorder since noise exposure in service is unrefuted by the evidence of record.  Accordingly, the Board finds that tinnitus is shown to have begun in, was incurred in, or was otherwise related to service.  See 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Service connection for tinnitus is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for bilateral hearing loss, ear disease and upper lip scar must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

With respect to the bilateral hearing loss claim, the Veteran underwent a VA examination in October 2011; the examiner concluded that the Veteran's bilateral hearing loss was not the result of his acoustic trauma in service due to the fact that his hearing acuity was normal both at enlistment and at separation.  

The Board notes the following enlistment audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
0
LEFT
10
10
10
5
0

The Board also notes the following separation audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
10
10
10
-
15
After review of those results, the Board notes that while the Veteran's hearing acuity may have been normal, there were still significant threshold shifts noting loss at the 4000 Hz level during active service (zero Hertz to 15 Hertz loss during service).  The examiner failed to discuss this evidence in the opinion.  The Board, therefore, finds the October 2011 examination to be inadequate at this time.  As such, a remand is necessary in order to obtain a new VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regard to the ear disease claim, the Board instructed that the VA examination address whether there was otitis media present, and if so, whether such was related to service.  The Veteran was only given an audiological examination in October 2011; the Board is unable to determine whether ear disorders other than bilateral hearing loss and tinnitus were contemplated by the examiner in the examination.  Therefore, the Board is remanding that claim for a VA otolaryngologist  examination in order to assure compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Board finds that a remand is necessary in this case as the Veteran has asserted in an August 2011 statement that VA treatment records from the San Juan VA Medical Center from 2000 through the present should be obtained with respect to his claims.  The Board notes that the earliest VA treatment record in the claims file is dated May 7, 2003.  Accordingly, there appears to be outstanding VA treatment records, and a remand is necessary in order to assure that all of those records have been obtained and associated with the claims file.  Also, any ongoing private and VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the San Juan VA Medical Center prior to May 7, 2003, and associate those documents with the claims file.  

If such VA treatment records are not available and further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability which is associated with the claims file and the Veteran should be so notified.

2.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2011 and associate those documents with the claims file.

3.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, ear disorder other than bilateral hearing loss and tinnitus (claimed as otitis media), and/or an upper lip scar, which is not already of record.  After securing the necessary releases, an attempt to obtain and associate the identified treatment records with the claims file shall be undertaken.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran must be notified so that he can make an attempt to obtain those records on his own behalf.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with an otolaryngologist so as to determine the nature and etiology of his asserted bilateral hearing loss and any current ear disorders other than hearing loss and tinnitus.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

(a)  The examiner shall conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner is requested to opine whether it is at least as likely as not caused by or otherwise related to active service, to include any noise exposure therein.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.
The examiner must also specifically address the noted threshold shifts in service, particularly at the 4000 Hz level, and discuss what, if any, impact such evidence has respecting the Veteran's contentions that his hearing loss began in or was the result of military service, to include acoustic trauma suffered therein.

The examiner must specifically address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service. 

The examiner should additionally opine whether the Veteran's hearing loss at least as likely as not was (i) caused by or (ii) is aggravated by his service-connected tinnitus.  If aggravation is found, the examiner should identify the baseline level of disability before such aggravation.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  All opinions must be accompanied by a rationale.  

(b)  Following review of the claims file and examination of the Veteran, the examiner shall also identify any ear disorders other than bilateral hearing loss and tinnitus found, to include otitis media.  If no ear disorders other than bilateral hearing loss and tinnitus are found, such should be explicitly noted in the examination report.

The examiner shall then opine whether any ear disorders other than bilateral hearing loss and tinnitus at least as likely as not began in or are otherwise the result of active service, to include the two treatments in June 1966 for ear pain and an ear infection.  

The examiner should additionally opine whether any ear disorders other than bilateral hearing loss and tinnitus at least as likely as not were (i) caused by or (ii) is aggravated by his service-connected tinnitus.  If aggravation is found, the examiner should identify the baseline level of disability before such aggravation.

The examiner shall additionally address the Veteran's lay statements with regard to the onset of his symptoms, as well as any symptomatology exhibited during service and any evidence of continuity of symptomatology since discharge from service.

The absence of evidence of treatment for a particular ear disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  All opinions must be accompanied by an explanation.  

5.  Following any additional indicated development, the agency of original jurisdiction shall review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, an ear disorder other than bilateral hearing loss and tinnitus (claimed as otitis media), and an upper lip scar post trauma.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


